DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-40 and 43-44, 46-47, 52, and 55-56 drawn to a composition.
Group II, claim(s) 41, drawn to a method.
 
This application contains claims directed to more than one species of the generic invention. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The special technical feature does not provide a contribution over the prior art because the special technical feature found in claim 1 (one VOC) is disclosed in US 9,771,552 B2 to Altria Client Services Inc (hereinafter Altria in abstract: flavor compounds; col 6, In 38-40: 
The species of Group I if selected are different compounds as follows:
Select one VOC compound – claims 1-2, 40, or
Select one VOC compound – claims 3-4,  or
Select a 10 compound VOC – claims 34-35, or 39, or
Applicant is required to further:
Select an ester (ethyl acetate etc.) – claims 1, 6-11, 35 and 56, or
Select an alcohol – claims 1, 7-8, and 15-18, or
Select an aldehyde – claims 1, 7-8, 19-21, and 55, or
Select a ketone – claims 1, 7-8, and 19-21, or  
Select a terpene – claims 1, 7-8, and 22-24, or
Select an isoprenoid – claims 1, 7-8, and 22-24, or  
Select a lactone – claims 1, 7-8, and 28-30, or
Select an acid – claims 1, 3, 5, 7-8, 12-1, 34-35, and 39, or
Select a phenol – claims 4, and 25-27, or
Select an amine – claims 1, and 31, or
Select a pyrazine – claim 1, and 31, or
Select a thiols – claim 32-33, or
Select a sugar alcohol – claim 43, or
Select potassium hydroxide, or 
Select a surfactant – claim 46 or
Select a hydrocolloid – claim 47, and 
Applicant is further required to: 
Select one non-volatile compound – claims 37, 39, 43-44, 46-67, and 52* 
*claim 52 refers to “the” non-volatile compound and lacks antecedent basis; thus it is unclear which one is desired. Please correct this in the reply.
The species of Group II if selected are different compounds as follows:
Select one VOC – claim 41.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: none.
REQUIREMENT FOR UNITY OF INVENTION
2.  As provided in 37 CFR 1.475(a), a national stage application shall relate to oneinvention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS3. As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:(1) A product and a process specially adapted for the manufacture of said product; or(2) A product and process of use of said product; or(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or(4) A process and an apparatus or means specifically designed for carrying out the said process; or 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022.  The examiner can normally be reached on Flextime IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TAMRA L. DICUS/
Primary Examiner, Art Unit 1791